Kupferman, J.,
dissents in a memorandum as follows: Once again, this Court exhalts form over substance so that a person who committed a heinous crime has the charge against him reduced.
*347Appellant was arraigned on a felony complaint of rape in the first degree, sexual abuse in the first degree and unlawful imprisonment in the first degree. The matter was then removed to the Family Court. Family Court Act § 311.1 (7) states that the pleadings and proceedings shall be transferred with the order of removal and "shall be deemed to be a petition filed pursuant to subdivision one of section 310.1 containing all of the allegations required by this section notwithstanding that such allegations may not be set forth in the manner therein prescribed.”
There was accordingly sufficient compliance with the designation so that the appellant was apprised of the crimes which he had committed. Nothing further was necessary.